COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Cao La

Appellate case number:   01-14-00443-CV

Trial court case number: 997475

Trial court:             Co Civil Ct at Law No 1 of Harris County

       The Court requests a response from Respondent, Stan Stanart, and the Harris County
Attorney’s Office. See TEX. R. APP. P. 52.4. The response, if any, is due by July 11, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: June 23, 2014